106 F.3d 423
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.RED LINE RESEARCH LABS, INC. and Curtis ManufacturingCompany, Inc., Plaintiffs-Appellees,v.NAKI ELECTRONICS, INC., Defendants-Appellants.
No. 95-1187.
United States Court of Appeals, Federal Circuit.
Oct. 8, 1996.

1
APPEAL DISMISSED.

ORDER

2
On April 13, 1995, this court stayed the briefing schedule and directed Naki Electronics, Inc. to inform the court if the automatic stay provisions of 11 U.S.C. § 362 were applicable to this appeal.  Naki has filed a response.


3
Naki states that the bankruptcy proceedings continue and that it will pursue the appeal after completion of the bankruptcy proceedings.  Thus, we dismiss the appeal without prejudice to Naki reinstating the appeal.  See Fed.Cir.R. 47.10.


4
Accordingly,

IT IS ORDERED THAT:

5
The appeal is dismissed without prejudice to Naki reinstating the appeal by notice to the clerk within 30 days after the stay is lifted or the bankruptcy proceedings are concluded.